DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 08/06/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Calvet et al. [US 20130279030] in view of GUTIERREZ et al. [US 20150350500] and Dhuler et al. [US 6324748 B1].
Claim 1.   Calvet et al. [US 20130279030] teaches [Figs. 2-3, 5-6],  A micro-electrical-mechanical system (MEMS) actuator comprising: a first set of actuation fingers (as a first set of teeth); a second set of actuation fingers (as a second set of teeth); and a first spanning structure (as fixed frame structure) configured to couple at least two fingers of the first set of actuation fingers while spanning at least one finger of the second set of actuation fingers.;  3.    The micro-electrical-mechanical system (MEMS) actuator of claim 2 wherein the first spanning structure is configured to define a first gap (as a first gap formed via frame structure) between the first spanning structure and the at least one finger of the second set of actuation fingers, wherein this first gap is in a range; 6.    The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the first spanning structure is configured to define a first gap (as a first gap formed via frame structure) between the first spanning structure and the at least one finger of the second set of actuation fingers, wherein this first gap is in the range.  (see Abstract; paras. 0049-0051, 0053, 0055, 0061)
Calvet fails to disclose, 1. the first spanning structure configured to couple at least two fingers of the first set of actuation fingers while overlapping at least one finger of the second set of actuation fingers. 2.    The micro-electrical-mechanical system (MEMS) actuator of claim 1 wherein the first spanning structure is configured to span the at least one finger of the second set of actuation fingers at a distance configured to define a maximum level of first-axis in a first-direction deflection for the at least one finger of the second set of actuation fingers.; 4.    The micro-electrical-mechanical system (MEMS) actuator of claim 2 further comprising: a second spanning structure configured to couple at least two fingers of the second set of actuation fingers while spanning at least one 5.    The micro-electrical-mechanical system (MEMS) actuator of claim 4 wherein the second spanning structure is configured to span the at least one finger of the first set of actuation fingers at a distance configured to define a maximum level of first-axis in a second-direction deflection for the at least two fingers of the second set of actuation fingers.; 6. The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the second spanning structure is configured to define a second gap (as a first gap formed via frame structure) between the second spanning structure and the at least one finger of the second set of actuation fingers, wherein the second gap is in the range. ; the range of 0.1 pm and 5 pm.
Dhuler et al. [US 6324748 B1] teaches [Fig. 1], the first spanning structure configured to couple at least two fingers of the first set of actuation fingers while overlapping at least one finger of the second set of actuation fingers. (as 36); 6) wherein the second spanning structure (of 36) is configured to define a second gap between the second spanning structure and the at least one finger of the second set of actuation fingers, wherein the second gap is in the range.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Calvet to include the arrangement of Dhuler, because it provides improved reinforcement strength and heat dissipation.
GUTIERREZ et al. [US 20150350500] teaches [Figs. 4-6], 2.    The micro-electrical-mechanical system (MEMS) actuator of claim 1 wherein the first spanning structure (as the first frame structure (or spanning structure) of 18/20) is configured to span the at least one finger of the second set of actuation fingers (via outer frame 20 (forming a first and second frame structure (or spanning structure)) with flexures 22, see i.e. para. 0039) at a distance configured to define a maximum level of first-axis / first-direction deflection for the at least one finger of the second set of actuation fingers.; 4.    The micro-electrical-mechanical system (MEMS) actuator of claim 2 further comprising: a second spanning structure (as a second of 20) configured to couple at least two fingers of the second set of actuation fingers while overlapping at least one finger of the first set of actuation fingers.; 5.    The micro-electrical-mechanical system (MEMS) actuator of claim 4 wherein the second spanning structure is configured to span the at least one finger of the first set of actuation fingers at a distance configured to define a maximum level of first-axis in a second-direction deflection for the at least two fingers of the second set of actuation fingers. 7.    The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the first set of actuation fingers is a set of fixed actuation fingers. 8.    The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the second set of actuation fingers is a set of moveable actuation fingers. 9.    The micro-electrical-mechanical system (MEMS) actuator of claim 8 wherein the second set of actuation fingers is bidirectionally-displaceable in a second-axis and essentially non-displaceable in a third-axis. 10.    The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the first set of actuation fingers are constructed of silicon material. 11.    The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the second set of actuation fingers are constructed of silicon material. 12.    The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the first spanning structure is 13. The micro-electrical-mechanical system (MEMS) actuator of claim 5 wherein the second spanning structure is constructed of metallic material. (see Abstract; paras. 0002, 0006-0008, 0033-0035, 0037-0039, 0041-0042)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Calvet to include the arrangement of GUTIERREZ, because it provides improved design flexibility and operational control accuracy.
Further, combination relied upon discloses the claimed invention except for the range of 0.1 pm and 5 pm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rages involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14.    Calvet et al. [US 20130279030] teaches [Figs. 2-3, 5-6], A micro-electrical-mechanical system (MEMS) actuator comprising: a first set of actuation fingers (as a first set of teeth); a second set of actuation fingers (as a second set of teeth). and a first spanning structure (as fixed frame structure) configured to couple at least two fingers of the first set of actuation fingers while spanning at least one finger of the second set of actuation fingers. 
Calvet fails to disclose, the first spanning structure configured to couple at least two fingers of the first set of actuation fingers while overlapping at least one finger of the second set of actuation fingers. ; wherein: the first spanning structure is configured to span the at least one finger of the second set of actuation fingers at a distance configured to define a maximum level of first-axis in a  first-direction deflection for the at least one finger of the second set of actuation fingers, and the first spanning structure is configured to define a first gap between the first spanning structure and the at least one finger of the second set of actuation fingers, wherein the first gap is in the range of 0.1 pm and 5 pm.;  15.)    The micro-electrical-mechanical system (MEMS) actuator of claim 14 further comprising: a second spanning structure configured to couple at least two fingers of the second set of actuation fingers while overlapping at least one finger of the first set of actuation fingers.; 16.)    The micro-electrical-mechanical system (MEMS) actuator of claim 15 wherein the second spanning structure is configured to span the at least one finger of the first set of actuation fingers at a distance configured to define a maximum level of first-axis / second-direction deflection for the at least two fingers of the second set of actuation fingers.; 17.) The micro-electrical-mechanical system (MEMS) actuator of claim 16 wherein the second spanning structure is configured to define a second gap between the second spanning structure and the at least one finger of the second set of actuation fingers, wherein the second gap is in the range of 0.1 pm and 5 pm.

Dhuler et al. [US 6324748 B1] teaches [Fig. 1], the first spanning structure configured to couple at least two fingers of the first set of actuation fingers while overlapping at least one finger . (as 36); wherein the second spanning structure is configured to define a second gap between the second spanning structure and the at least one finger of the second set of actuation fingers, wherein the second gap is in the range.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Calvet to include the arrangement of Dhuler, because it provides improved reinforcement strength and heat dissipation.
GUTIERREZ et al. [US 20150350500] teaches [Figs. 4-6], the first spanning structure (as the first frame structure (or spanning structure) of 18/20) configured to couple at least two fingers of the first set of actuation fingers while overlapping at least one finger of the second set of actuation fingers (via outer frame 20 (forming a first and second frame structure (or spanning structure)) with flexures 22, see i.e. para. 0039), wherein: the first spanning structure is configured to span the at least one finger of the second set of actuation fingers at a distance (as a distance of 20) configured to define a maximum level of first-axis in a first-direction deflection for the at least one finger of the second set of actuation fingers, and the first spanning structure is configured to define a first gap (as a first gap of 20) between the first spanning structure and the at least one finger of the second set of actuation fingers, wherein the first gap is in the range.; 16.)    The micro-electrical-mechanical system (MEMS) actuator of claim 15 wherein the second spanning structure is configured to span the at least one finger of the first set of actuation fingers at a distance configured to define a maximum level of first-axis / second-direction deflection for the at least two fingers of the second set of actuation fingers.; 17.) The micro-electrical-mechanical system (MEMS) actuator of claim 16 wherein the first spanning structure is configured to define a first gap between the first spanning structure and the at least one finger of the second set of actuation fingers, wherein the first gap is in the range.  (see Abstract; paras. 0002, 0006-0008, 0033-0035, 0037-0039, 0041-0042)
The combination relied i[pm discloses the claimed invention except for the range of 0.1 pm and 5 pm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rages involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Calvet to include the arrangement of GUTIERREZ, because it provides improved design flexibility and operational control accuracy.

Conclusion
Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner' s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a micro-electrical-mechanical system (MEMS) actuator, includes:  the second spanning structure is configured to span the at least one finger of the first set of actuation fingers at a distance configured to define a maximum level of first-axis in a second-direction deflection for the at least two fingers of the second set of actuation fingers.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.